I concur. In the light of the purpose for which the owners of rights to water from Big Cottonwood Creek and its tributaries pooled their holdings in and through the mechanism of a corporation, we must imply that the power
"to own, acquire * * * water pipes and other conduits and appurtenances necessary for a proper and systematic * * * utilization of the due proportion of the waters of Big Cottonwood Creek and its tributaries that * * * belong to the incorporators and stockholders [of the corporation] * * * for domestic, culinary * * * purposes"
implies a power to distribute the culinary water received from the city and which really originally belonged to the incorporators, to the stockholders of the corporation. Furthermore, incidental to such power to distribute and to measure the aliquot share of each stockholder. I agree that where the method of assessing the costs of such equipment is fair and equitable it will be upheld by the courts as being within the power of the corporation. To assess to each stockholder-user the cost of the meter which was to measure the amount of water which he consumed and the cost of its installation would seem fair and equitable even though a large stockholder who used much more water than a small stockholder might pay proportionately less than the latter. Where each stockholder-user is required to pay the cost of that equipment which is necessary to measure the quantity of water distributed to him alone, it would seem an equitable method of assessing costs. However, I would not want it thought that in this opinion we meant to decide that if the company had installed meters for its users that it might not have used the method of assessing the total cost against each stockholder in proportion to his stock holdings. We have not that question before *Page 122 
us. If it had been done in that fashion and some stockholders had protested we would then have had to decide whether such method was within the powers of the corporation as being reasonably impliable.
As to the charge for excess water, since the mutual company only charged to recoup itself for what it paid the city and made no profit it was acting as a distributing agency and not as a water company for profit. Hence, I think the opinion correct in that regard.
I think what has been denominated as the first two causes of action should more accurately be designated as two counts of one cause of action. I do not think it important in this case to decide whether the right of the company to recover the costs of purchasing and installing a meter rests on the theory of implied contract based on "special instance or request" or on a promise implied because of the exercise of a power granted the company by the incorporators and their successors in interest or because of a promise implied in law. While I think I know what the writer of the opinion had in mind, I think his statement that "where a legal liability is shown to exist, the law creates a promise upon which an action of assumpsit will lie" is too broad because it seemingly would embrace a tort liability. With the above observations, I concur. *Page 123